ALLOWANCE
The Examiner was persuaded by the arguments filed on 8/19/22, and in view of those arguments as well as the amendments to claims 8 and 16, the Examiner finds claims 1-6, 8-14 and 16-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8-14 and 16-20 are allowed. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Pan discloses a survey of transfer learning, i.e. techniques to use data from one domain to help address machine learning tasks in another domain. See mapping in §103 rejection in the non-final Office action dated 12/10/21. (Pan SJ, Yang Q. A survey on transfer learning. IEEE Transactions on knowledge and data engineering. 2009 Oct 16;22(10):1345-59.)
Hill discloses techniques pertaining to feature selection in machine learning, including displaying predictive power values (i.e. F-values) for particular features. See especially fig. 5. (US 2017/0316050 A1.)
Sun discloses a technique for cross-domain feature learning in a deep neural network featuring modular RBM layers as well as reservoirs providing for feature reuse. See generally sec. 2 at pp. 680-82. (Sun X, Gui G, Li Y, Liu RP, An Y. ResInNet: A novel deep neural network with feature reuse for Internet of Things. IEEE Internet of Things Journal. 2018 Jul 6;6(1):679-91.)
Li discloses  a DNN for remote sensing application featuring a multiple-feature reuse network. (Li L, Liang J, Weng M, Zhu H. A multiple-feature reuse network to extract buildings from remote sensing imagery. Remote Sensing. 2018 Sep;10(9):1350.)
Long discloses techniques for scalable feature adaptation within a deep neural network. (Long M, Wang J, Cao Y, Sun J, Philip SY. Deep learning of transferable representation for scalable domain adaptation. IEEE Transactions on Knowledge and Data Engineering. 2016 Apr 14;28(8):2027-40.)
Zhang discloses, inter alia, a discussion of techniques for understanding a semantic hierarchy hidden inside a convolutional neural network. (Zhang QS, Zhu SC. Visual interpretability for deep learning: a survey. Frontiers of Information Technology & Electronic Engineering. 2018 Jan;19(1):27-39.)

None of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
decompose domain-specific training features from one or more different domains into domain-agnostic trainings features by modifying text content within the domain-specific training features and store the decomposed domain-agnostic training features within the cross-domain storage;
receive, via a user interface, a request to build a machine learning model associated with an asset included in a target domain including data and an evaluation attribute associated with the asset in the target domain,
convert, via execution of a machine learning model, the domain-agnostic training features into a domain-agnostic feature space,
determine, via execution of a predictive model on the received data and the evaluation attribute of the target domain, a previously decomposed domain-agnostic feature from a different domain stored in the cross-domain data store which is recommended for building the machine learning model based on the domain-agnostic features in the domain-agnostic feature space,
Independent claims 9 and 17 are allowable for the same reasons as claim 1.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124